
	

116 S1806 IS: Permanent E-Verify Act
U.S. Senate
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1806
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2019
			Mr. Romney introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To make the E-Verify program permanent, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Permanent E-Verify Act.
 2.Permanent authorization of E-VerifySection 401 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is amended—
 (1)by amending the section heading to read as follows: E-Verify Program; and (2)in subsection (b)—
 (A)in the subsection heading, by striking ; termination; and (B)by striking Unless the Congress otherwise provides, the Secretary of Homeland Security shall terminate a pilot program on September 30, 2015..
